Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4 and 5 in the reply filed on 10/08/2020 is acknowledged.

Claims 3, 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Publication 2014/0290457).
In regards to claim 1, Lee discloses a cutting machine (1) for window coverings, comprising: a worktable (base 1); and a first cutting device (4), which is movably provided on the worktable in a slidable way, and is adapted to cut slats of a window .


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borzym  (U.S. Patent 4,055,096).
In regards to claim 1, Borzym discloses a cutting machine (fig. 1) for window coverings, comprising: a worktable (11); and a first cutting device (10), which is movably provided on the worktable in a slidable way (via rails 18), and is adapted to cut slats of a window covering; the first cutting device comprises a sliding seat (35) and a cutter (28), wherein the sliding seat (35) has a top surface and a bottom surface  (fig. 1) opposite to the top surface, and is slidable relative to the worktable (e.g. 6); the cutter (28) is fixedly engaged on the sliding seat , wherein an opening (e.g. 40) is formed between the cutter (28) and the top surface of the sliding seat (35); a cutting knife (28) of the cutter is adapted to cut the slats of the window covering which pass through the opening (they pass the opening via opening 41) in a manner that the cutting knife moves vertically relative to the sliding seat while cutting the slats.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Borzym  (U.S. Patent 4,055,096) in view of Paul (U.S. Patent 3,389,724).
In regards to claim 4, Borzym discloses the claimed invention except for a rolling member, which is provided in the sliding seat, wherein a part of a surface of the rolling member is exposed out of the bottom surface of the sliding seat, and the part of the rolling member exposed out of the bottom surface of the sliding seat contacts the table surface of the worktable.  Attention is directed to the Paul reference which discloses an alternative means of sliding a table along a rail, utilizing rollers.  It would have been obvious to one having ordinay skill in the art to have utilized rollers instead of rails to move the shears to allow for a smoother ride. 
In regards to claim 5, the modified device of Borzym discloses wherein the sliding seat has an insertion groove formed on the bottom surface thereof; the rolling member .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Printout
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LAURA M LEE/           Primary Examiner, Art Unit 3724